DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-18 in the reply filed on 3/18/2021 is acknowledged. Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group 2, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vezzu (20150238355) in view of DeVries (20140276407).

As to claim 1, Vezzu discloses: A membrane forceps, comprising: a forceps extension (12a/12b/11); and forceps jaws (13/14) extending from a distal termination of 
Vezzo fails to directly disclose: a coating disposed on a distal end of the forceps jaws, the coating configured to increase a coefficient of friction with a membrane. Examiner notes the distal ends of each jaw is provided with a textured surface 50 to enhance, gripping of tissue, but this textured surface is not a coating as claimed. 
In the same field of endear, namely medical tissue gripping devices, DeVries teaches that its well-known to use a friction enhancing coating on a pair of jaws (270). See paragraphs 0060, 0205 and 0240-0242. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the textured surface of Vezzo that enhances the devices ability to engage tissue, for the micro patterned coating of DeVries since these grip enhancing mechanisms perform the same function of facilitating increased gripping on a target tissue using a pair of jaws. Simply substituting one grip enhancing means for another would yield the predicable result of enabling a pair of jaws to better grip a piece of target tissue. See MPEP 2143. Examiner notes the coating is being substituted fro the texturized surface of Vezzo wherever the texturized surface can be in Vezzo (see paragraph 0028, 0032 and 0039 of Vezzo).

As to claim 2, the combination of Vezzo and DeVries discloses the invention of claim 1, the combination further discloses: wherein the coating is disposed on at least a 

As to claim 6, the combination of Vezzo and DeVries discloses the invention of claim 1, the combination further discloses: wherein the coating comprises a textured coating (micro pattern see paragraph 0205).

As to claim 7, the combination of Vezzo and DeVries discloses the invention of claim 6, the combination further discloses: wherein the textured coating comprises a pillar coating or a suction-cup coating (micro pattern can be pillars 14, see figure 2).

As to claim 8, the combination of Vezzo and DeVries discloses the invention of claim 1, the combination further discloses: wherein a surface of the forceps jaws covered by the coating excludes the first gripping tip and the second gripping tip (see explanation below). Examiner notes paragraph 0039 of Vezzo discloses that any combination of surfaces including 27 (tips) and leading surfaces 15/26 can include the texturized surface. Thus there is a combination where 15 and 26 only have the textured surface (and thus are modified to include the coating per the teaching DeVries). Thus 

As to claim 9, the combination of Vezzo and DeVries discloses the invention of claim 1, the combination further discloses: wherein the coating is disposed on a leading surface (15/26, se paragraph 0039 of Vezzo) of each of the first jaw and the second jaw, the leading surface terminating at the corresponding first gripping tip (27) and second gripping tip (27). Examiner notes paragraph 0039 of Vezzo discloses that any combination of surfaces including 27 (tips) and leading surfaces 15/26 can include the texturized surface. Thus there is a combination where 15 and 26 only have the textured surface (and thus are modified to include the coating per the teaching DeVries). Thus, the tips would not be covered when this combination of surfaces included the desired coating. Even so, its noted the claim does not exclude the surface 27 from having the coating, thus its possible for all three surfaces to have the texturized surface as taught by Vezzo which would then be modified to include the coating of DeVries. 

As to claim 10, the combination of Vezzo and DeVries discloses the invention of claim 9, the combination further discloses: wherein the first jaw and the second jaw are arcuate in shape (see figures 1-3), wherein the first jaw and the second jaw each comprise a first bend (bend between 16 and 14) and a second bend (bend between 14 and 15), and wherein the second bend in each of the first jaw and the second jaw causes the distal end of the membrane forceps to curve toward a longitudinal axis of the membrane forceps (see figures 1-3 of Vezzo).

As to claim 11, the combination of Vezzo and DeVries discloses the invention of claim 10, the combination further discloses: wherein the leading surface of each of the first jaw and the second jaw extends from the second bend to the corresponding gripping tip (see figures 1-3 of Vezzo).

As to claim 12, Vezzo discloses: A surgical instrument, comprising: membrane forceps (device of figures 1-3, structured to be membrane forceps) comprising: a forceps extension (12a/12b/11); and forceps jaws (13/14) extending from a distal termination of the forceps extension (see figures 1-3), the forceps jaws comprising: a first jaw (13) comprising a first gripping tip (27); and a second jaw (14) comprising a second gripping tip (27);, the first gripping tip and the second gripping tip configured to abut one another when the forceps jaws are in a closed configuration (structured to abut when fully closed); and 3Application No.: 16/006,506 Filed: June 12, 2018 Attorney Docket No. PAT057798-US-NPan actuation tube (56), the forceps extension extending through the actuation tube (see figure 2).
Vezzo fails to directly disclose: a coating formed on a distal end of each of the first jaw and the second jaw, the coating configured to increase a coefficient of friction with a membrane. Examiner notes the distal ends of each jaw is provided with a textured surface 50 to enhance, gripping of tissue, but this textured surface is not a coating as claimed. 
In the same field of endear, namely medical tissue gripping devices, DeVries teaches that its well-known to use a friction enhancing coating on a pair of jaws (270). See paragraphs 0060, 0205 and 0240-0242. 


As to claim 13, the combination of Vezzo and DeVries discloses the invention of claim 12, the combination further discloses: wherein the coating is disposed on at least a portion of a leading surface of each of the first jaw and the second jaw (see paragraph 0029 and 0039 of Vezzo, the leading surface not including the gripping tips. Examiner notes paragraph 0039 of Vezzo discloses that any combination of surfaces including 27 (tips) and leading surfaces 15/26 can include the texturized surface. Thus there is a combination where 15 and 26 only have the textured surface (and thus are modified to include the coating per the teaching DeVries). Thus the tips would not be covered when this combination of surfaces included the desired coating. 

As to claim 16, the combination of Vezzo and DeVries discloses the invention of claim 12, the combination further discloses: wherein the coating comprises a textured coating (paragraph 0205 of DeVries) selected from the group consisting of a pillar 

As to claim 17, the combination of Vezzo and DeVries discloses the invention of claim 12, the combination further discloses: wherein a surface of the forceps jaws covered by the coating excludes the first gripping tip and the second gripping tip (see explanation below). Examiner notes paragraph 0039 of Vezzo discloses that any combination of surfaces including 27 (tips) and leading surfaces 15/26 can include the texturized surface. Thus there is a combination where 15 and 26 only have the textured surface (and thus are modified to include the coating per the teaching DeVries). Thus the tips would not be covered when this combination of surfaces included the desired coating.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vezzu (20150238355) and DeVries (20140276407) as applied to claim 12 above, further in view of Scheller (20140277110).

As to claim 18, the combination of Vezzo and DeVries discloses the invention of claim 12, the combination further discloses: wherein surgical instrument further comprises: a tube actuation assembly coupled to the handle and the actuation tube, wherein the tube actuation assembly is operable to close the forceps jaws by causing the actuation tube to move over the forceps jaws.

In the same field of endear, namely medical tissue gripping devices, Scheller teaches that its well known to rpivide a gripping dervice with a handle (110) for controlling the closing of a tube (170) over jaws.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the handle of Scheller to the device of Vezzo to enable the user to operate the device with a single hand. 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vezzu (20150238355) in view of Shelton (20140005653) and DeVries (20140276407).

As to claims 1 and 3, Vezzu discloses: (claim 1) A membrane forceps, comprising: a forceps extension (12a/12b/11); and forceps jaws (13/14) extending from a distal termination of the forceps extension (see figure 1), the forceps jaws comprising: a first jaw (13) comprising a first gripping tip (27); a second jaw (14), comprising a second gripping tip (27), the first gripping tip and the second gripping tip abutting one another when the forceps jaws are in a closed configuration (when closed all the down to grasp tissue).
Vezzo fails to directly disclose: (claim 1) a coating disposed on a distal end of the forceps jaws, the coating configured to increase a coefficient of friction with a membrane or (claim 3) wherein the coating comprises a charged coating. Examiner 
In the same field of endear, namely medical tissue gripping devices ,Shelton teaches it’s well-known to use friction enhancing materials on a pair of jaws, many of which are positively/negatively charged or are capable of becoming possibly/negatively charged (see paragraph 0379 polyethylene for example). 
In the same field of endear, namely medical tissue gripping devices, DeVries teaches that its well-known to use a friction enhancing materials as a coating on a pair of jaws (270). See paragraphs 0060, 0205 and 0240-0242. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the textured surface of Vezzo that enhances the devices ability to engage tissue, for the micro patterned coating of DeVries made of the friction materials decrier in Shelton (paragraph 0379) since these grip enhancing mechanisms perform the same function of facilitating increased gripping on a target tissue using a pair of jaws. Simply substituting one grip enhancing means for another would yield the predicable result of enabling a pair of jaws to better grip a piece of target tissue. See MPEP 2143. Examiner notes the coating of Shelton and DeVries is being substituted for the texturized surface of Vezzo wherever the texturized surface can be in Vezzo (see paragraph 0028, 0032 and 0039 of Vezzo).




Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No art on record, alone or in combination could be found to teach: (claim 4) wherein the charged coating comprises at least one coating selected from the group consisting of a positively charged, hydrophilic amine coating; a negatively charged, sulfonate coating; a multilayer polyelectrolyte coating; and a negatively charged hydroxyl coating, (claim 5) wherein the coating comprises a polydimethyl siloxane coating, (claim 14) wherein the coating comprises a charged coating selected from the group consisting of: a positively charged, hydrophilic amine coating; a negatively charged, sulfonate coating; a multilayer polyelectrolyte coating; a negatively charged hydroxyl coating; and combinations thereof or (claim 15) wherein the coating comprises a polydimethyl siloxane coating. The closest prior art was Vezzu (20150238355) in view of DeVries (20140276407). As to claims 4 and 14, the combination failed to teach the required coatings. No coatings on prior art relevant could be found that are a positively charged, hydrophilic amine coating; a negatively charged, sulfonate coating; a multilayer polyelectrolyte coating; and a negatively charged hydroxyl coating that are coatings configured to increase a coefficient of friction with a membrane. Similarly with claims 5 and 15, a polydimethyl siloxane coating could not be found on relevant art that increases a coefficient of friction with a membrane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.